Evidence at trial was that a police officer, stationed at a rooftop observation post with binoculars, observed defendant on the street below make five separate sales of heroin to five different apprehended purchasers within a period of approximately two hours.
Defendant’s claim on appeal that the trial court’s marshaling of the evidence was unbalanced and favorable to the People is unpreserved for appellate review as a matter of law *489by appropriate and timely objection (CPL 470.05). Were we to reach this issue we would affirm in that the trial court’s jury charge accurately conveyed the applicable factual and legal issues, and its marshaling of the evidence fulfilled the obligation to explain application of the law (CPL 300.10 [2]) without any resulting prejudice to defendant (see, People v Culhane, 45 NY2d 757, cert denied 439 US 1047). Concur — Carro, J. P., Milonas, Rosenberger, Ellerin and Smith, JJ.